FILED
                               FOR PUBLICATION                                 SEP 19 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RUBEN ADOLFO CERON, AKA                          No. 08-70836
Ruben Ceron-Casco,
                                                 Agency No. A073-969-493
              Petitioner,

  v.                                             ORDER

ERIC H. HOLDER JR., Attorney
General,

              Respondent.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.